Edmonds, J., charged the jury that if they were sat*476isfied that it was a loan, and at a usurious rate of interest, the mortgage taken to secure it was void, and the plaintiff ought to recover.
And as to the damages which he ought to recover, they were to be such as would indemnify the plaintiff for the loss which he had sustained. If they were satisfied that the articles had been bought in by the plaintiff, then the damages would be measured by the sum which it had cost him to redeem them from the defendant’s claim upon them. If, however, they believed that they had been sold away from the plaintiff, and he thereby entirely deprived of them, then the measure of damage would be the amount of loss it had been to him, taking into the account the sum which he had already received from the plaintiff.
Verdict for plaintiff for $465.
N. B. Blunt for plaintiff.
D. E. Wheeler for defendant.